
	

113 S888 PCS: To provide end user exemptions from certain provisions of the Commodity Exchange Act and the Securities Exchange Act of 1934.
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 67
		113th CONGRESS
		1st Session
		S. 888
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Johanns (for
			 himself, Mr. Tester,
			 Mr. Blunt, Mr.
			 Crapo, Mr. Donnelly,
			 Mrs. Hagan, Ms.
			 Heitkamp, Ms. Klobuchar,
			 Mr. Moran, Mr.
			 Shelby, Mr. Toomey,
			 Mr. Warner, and Mrs. Fischer) introduced the following bill; which
			 was read the first time
		
		
			May 8, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide end user exemptions from certain provisions of
		  the Commodity Exchange Act and the Securities Exchange Act of
		  1934.
	
	
		1.Margin requirements
			(a)Requirements
				(1)Commodity
			 Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act
			 (7 U.S.C.
			 6s(e)), as added by section 731 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, is amended by adding at the end the
			 following new paragraph:
					
						(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii) shall not apply to a swap in which a counterparty qualifies for
				an exception under section 2(h)(7)(A) or satisfies the criteria in section
				2(h)(7)(D).
						.
				(2)Securities
			 Exchange Act amendmentSection 15F(e) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78o–10(e)), as added by section 764(a) of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, is amended by adding at the end
			 the following new paragraph:
					
						(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii) shall not apply to a security-based swap in which a counterparty
				qualifies for an exception under section 3C(g)(1) or satisfies the criteria in
				section
				3C(g)(4).
						.
				(b)ImplementationThe amendments made by this section to the
			 Commodity Exchange Act shall be implemented—
				(1)without regard
			 to—
					(A)chapter
			 35 of title 44, United States Code; and
					(B)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;
					(2)through the
			 promulgation of an interim final rule, pursuant to which public comment will be
			 sought before a final rule is issued; and
				(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a consequence
			 of such amendments.
				
	
		May 8, 2013
		Read the second time and placed on the
		  calendar
	
